Filed 5/6/22 White v. Ponce CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 GAIL WHITE,

          Plaintiff and Respondent,                                       E077097

 v.                                                                       (Super.Ct.No. PSC1907466)

 DIANE PONCE,                                                             OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Kira Klatchko, Judge.

Dismissed.

         Law Offices of Linda Scott and Linda Scott for Defendant and Appellant.

         Gail White, in pro. per., for Plaintiff and Respondent.




                                                              1
                                   I. INTRODUCTION

       On October 16, 2019, Gail White (plaintiff) filed a civil complaint against Diane

Ponce (defendant) that alleged defendant breached an agreement to jointly invest in real

property. A default was entered against defendant after she failed to file a responsive

pleading. The trial court denied a motion to set aside the default on February 24, 2020,

and a default judgment was entered against defendant on December 4.

       On February 19, 2021, defendant filed a postjudgment motion seeking to set aside

the default and the default judgment, purportedly pursuant to the provisions of Code of

Civil Procedure1 section 473. However, the trial court observed that there were “no

substantive factual differences” between the motion and defendant’s prior motion to set

aside, construed the motion as a motion for reconsideration, and denied the motion under

the principles governing motions for reconsideration. The trial court’s order denying the

postjudgment motion was entered on April 20, but served on April 28. On May 18,

defendant filed a notice of appeal, purporting to appeal from the “default judgment”

entered on April 28.

       On appeal, defendant ignores the trial court’s decision to construe her

postjudgment motion as a motion for reconsideration, instead treating the entire appeal as

if the trial court ruled on her motion pursuant to section 473. We conclude that the

postjudgment order of the trial court was, in substance and effect, a nonappealable order

denying reconsideration. We further conclude that the notice of appeal cannot be



       1   Undesignated statutory references are to the Code of Civil Procedure.

                                             2
construed to encompass an appeal from the judgment permitting review of the trial

court’s actual order denying defendant’s motion to set aside the default under

section 473. Accordingly, we are without jurisdiction to consider defendant’s claim that

the trial court erred in refusing to set aside the default or the default judgment, and we

dismiss the appeal.

                      II. FACTS AND PROCEDURAL HISTORY

       On October 16, 2019, plaintiff filed a civil complaint for breach of contract, fraud,

breach of fiduciary duty, conversion, and unjust enrichment arising out of an alleged

agreement with defendant to jointly purchase a parcel of real property. Specifically,

plaintiff alleged that she and defendant entered into an oral agreement to jointly purchase

a parcel of real property in 2006, the parties subsequently carried out their respective

obligations under this agreement, and defendant breached the agreement in 2019 by

failing to acknowledge plaintiff’s joint ownership in the property. Defendant was

personally served on November 22, but failed to timely file a responsive pleading. As a

result, a default was entered against defendant on December 24.

       On January 7, 2020, defendant filed a motion to set aside the default pursuant to

section 473, subdivision (b). The motion purported to request relief on the basis that (1)

the default was void for lack of personal jurisdiction, and (2) the default was entered as a

result of mistake, inadvertence, or excusable neglect. However, the only fact offered in

support of defendant’s request for relief was a vague statement by counsel that she

believed she could resolve the matter prior to filing a responsive pleading, implying that




                                              3
the default was the result of counsel.2 Counsel’s declaration did not actually describe

who was responsible for failing to file a responsive pleading but stated: “I thought that I

was going to be able to resolve the jurisdictional issues and asserted lack of personal

jurisdiction over defendant.” On February 24, 2020, the trial court denied the motion,

finding that counsel’s declaration did not support granting relief, regardless of whether it

was considered under the discretionary or mandatory provisions of section 473,

subdivision (b).

       On February 28, 2020, defendant filed a motion for reconsideration. However, the

hearing for the motion for reconsideration was vacated pursuant to an emergency general

order as the result of the COVID-19 pandemic. While the emergency general order

provided instructions for placing vacated motions back on the trial court’s calendar, the

record does not indicate defendant took any of the steps outlined in the emergency

general order with respect to her motion for reconsideration.

       On December 4, 2020, a default judgment was entered against defendant, and

notice of entry of judgment was served on February 3, 2021.




       2  Despite arguing the default was void for lack of personal jurisdiction, defendant
submitted a declaration that did not contest the fact she had been personally served with
the complaint. Nor did defendant contend she resided out of state at the time plaintiff
alleged the parties entered into an agreement or at the time plaintiff alleged defendant
breached the agreement. Thus, the factual basis of defendant’s challenge to personal
jurisdiction is unclear. (Kroopf v. Guffey (1986) 183 Cal.App.3d 1351, 1358
[“[D]omicile at the time the cause of action arose, in addition to allegations that the
action is based on the defendant’s activities within the forum state, afford the state a
constitutional basis for personal jurisdiction.”].)

                                             4
       On February 19, 2021, defendant filed a postjudgment motion seeking to set aside

the default and the default judgment, again under the provisions of section 473.

Defendant argued that the default and the default judgment should be set aside for the

same reasons already presented in the previous motion to set aside the default, but this

time, defendant expressly argued that relief was mandatory due to the fault of counsel.

However, in support of the motion, counsel submitted a declaration that attested to the

same facts with respect to the failure to file a responsive pleading, stating: “[W]ith the

belief that we would be able to resolve the dispute between [the parties], I failed to

submit a responsive pleading by the 30th day after the asserted improper service and my

belief that the court lacked personal jurisdiction over defendant. . . . [¶] I accept

responsibility for this failure . . . .”

       On April 20, 2021, the trial court considered defendant’s postjudgment motion,

determined the motion was, in substance, a motion for reconsideration of the trial court’s

prior denial of defendant’s motion to set aside the default, and denied the postjudgment

motion for failure to identify any new facts in support of the motion and for failure to

request reconsideration within the time specified in section 1008.

       On May 18, 2021, defendant filed a notice of appeal. The notice of appeal

purports to appeal from a default judgment entered on April 28.

                                           III. DISCUSSION

A. The April 20, 2021 Postjudgment Order Is Not Appealable

       As an initial matter, we are forced to resolve the nature of the order which is the

subject of this appeal. Defendant’s opening brief states that her appeal is from a


                                                 5
postjudgment order “served” on April 28, 2021, which appears to refer to the trial court’s

postjudgment order dated April 20.3 However, the parties disagree with respect to the

characterization of this order. Defendant characterizes the order as “[t]he trial court’s

order denying the motion to set aside the default judgment and default.” In contrast,

plaintiff contends this postjudgment order is a nonappealable order denying

reconsideration pursuant to section 1008. For the reasons set forth below, we agree with

plaintiff that the postjudgment order of April 20, is a nonappealable order denying a

motion for reconsideration.

       1. The Postjudgment Order Is, in Substance and Effect, an Order Denying

Reconsideration

       “[I]t is not the label but rather the substance and effect of a court’s judgment or

order which determines whether or not it is appealable.” (In re Marriage of Loya (1987)

189 Cal.App.3d 1636, 1638; Dana Point Safe Harbor Collective v. Superior Court (2010)

51 Cal.4th 1, 5 [“ ‘ “It is not the form of the decree but the substance and effect of the

adjudication which is determinative.” ’ ”]; Joyce v. Black (1990) 217 Cal.App.3d 318,

321 [“The substance and effect of the order, not its label or form, determines whether it is

appealable . . . .” ]; Orton v. Daigler (1932) 120 Cal.App. 448, 450 [“The character of the

document, whether it be an order or a judgment, may not be determined except by the

substance and effect of its provisions.”].) Thus, in determining the nature of the order




       3  The register of actions shows only one entry for April 28, 2021, which is the
clerk’s certificate of mailing for the trial court’s order of April 20.

                                              6
which is the subject of this appeal, we look to the substance and effect of the trial court’s

order and are not limited by the labels used by defendant.

       Here, the trial court reviewed defendant’s postjudgment motion and concluded

that “[t]here are no substantive factual differences between this motion, the original

motion to set aside, or the prior motion for reconsideration.” Given this conclusion, the

trial court construed defendant’s postjudgment motion as a motion for reconsideration

and denied the postjudgment motion under legal principles applicable to motions for

reconsideration.4 It did not reach the issue of whether defendant’s showing would

warrant setting aside the default or the default judgment under a properly submitted

motion pursuant to section 473, subdivision (b).

       The record amply supports the trial court’s decision to construe and resolve

defendant’s motion as a motion for reconsideration. “The proposition that a trial court

may construe a motion bearing one label as a different type of motion is one that has

existed for many decades. . . . Neither the Legislature, nor the California Supreme Court,

nor any Court of Appeal has ever challenged that notion. . . . The principle that a trial

court may consider a motion regardless of the label placed on it by a party is consistent


       4   The trial court’s decision to construe the motion as a motion for reconsideration
was unequivocal and unambiguous. At the hearing on the motion, it directly addressed
defense counsel and stated: “You are wanting to set aside the judgment, a valid
judgment, based on a motion to quash that you never filed going back a year when you
attempted to set aside a default which was denied. . . . You’re back here. You have
called it something else, but it really appears to be a motion for reconsideration of the
orders from last February. . . . You waited until after the . . . judgment was entered,
intentionally it sounds like, because you just thought that would be easier to get a second
bite at the apple. . . . This is not really an attempt to set aside the judgment. It’s an
attempt to get a reconsideration of a prior motion.”

                                              7
with the court’s inherent authority to manage and control its docket.” (Sole Energy Co. v.

Petrominerals Corp. (2005) 128 Cal.App.4th 187, 193; California Correctional Peace

Officers Assn. v. Virga (2010) 181 Cal.App.4th 30, 43 (California Correctional Peace

Officers Assn.) [“ ‘ “The nature of a motion is determined by the nature of the relief

sought, not by the label attached to it. The law is not a mere game of words.” ’ ”].) Here,

the trial court denied a motion to set aside the default on February 24, 2020. Defendant’s

postjudgment motion sought identical relief,5 relying on the same legal authority,6 and

the same underlying facts.7 Thus, the record does not suggest any error with respect to


       5  While the postjudgment motion sought to set aside the default judgment as well
as the underlying default, this is not a relevant distinction in this case. Setting aside a
default judgment without also setting aside the underlying default is an “ ‘ “idle act.” ’ ”
(Pulte Homes Corp. v. Williams Mechanical, Inc. (2016) 2 Cal.App.5th 267, 273.) Thus,
the postjudgment motion necessarily also sought to set aside the underlying default—the
same relief sought in the prior motion brought under section 473, subdivision (b).

       6  While defendant’s postjudgment motion explicitly referenced the provision for
mandatory relief under section 473, subdivision (b), as an additional ground for setting
aside the default, submitting an additional declaration of attorney fault in support of a
subsequent motion to set aside a default does not exempt such a motion from the
requirement that it comply with section 1008. (Even Zohar Construction & Remodeling,
Inc. v. Bellaire Townhouses, LLC (2015) 61 Cal.4th 830, 840-841 [second motion to set
aside default must comply with rules pertaining to motions for reconsideration, even if
second request submits a new declaration attesting to attorney fault]; California
Correctional Peace Officers Assn., supra, 181 Cal.App.4th at p. 43 [changing legal
theory or statutory basis in support of a request for the same relief does not exempt party
from normal rules pertaining to reconsideration].)

       7   With respect to setting aside the underlying default, the declarations in support
of the postjudgment motion offered no new facts. Both the original motion and
postjudgment motion identified the same mistake, by the same individual, as a basis for
relief, stating that defendant’s attorney failed to file a responsive pleading because she
believed she was going to informally resolve the issue with plaintiff. The postjudgment
motion added no new facts in support of the request to set aside the underlying default
                                                                  [footnote continued on next page]


                                              8
the trial court’s decision to construe defendant’s postjudgment motion as a motion for

reconsideration.

       Finally, to the extent defendant could have argued the trial court erred in

construing and resolving her postjudgment motion as a motion for reconsideration, any

such claim was abandoned by defendant’s failure to address the issue in her appellate

briefs. “ ‘ “Issues not raised in an appellant’s brief are deemed waived or abandoned” ’ ”

on appeal. (Golden Door Properties, LLC v. County of San Diego (2020) 50 Cal.App.5th

467, 554-555; see Paulus v. Bob Lynch Ford, Inc. (2006) 139 Cal.App.4th 659, 685

[“Courts will ordinarily treat the appellant’s failure to raise an issue in his or her opening

brief as a waiver of that challenge.”].) Defendant’s opening brief does not argue the trial

court erred in concluding her postjudgment motion was, in substance and effect, a motion

for reconsideration and does not argue the trial court erred in its application of the laws

pertaining to motions for reconsideration.8 Instead, plaintiff simply ignores the issue in

its entirety, arguing as if the trial court had ruled on her postjudgment motion as a motion

to set aside under section 473, subdivision (b). Having failed to raise the issue in her

opening brief, defendant must be deemed to have abandoned any claim of error with




and, instead, simply included an additional statement by counsel, stating, “I accept
responsibility for this failure.”

       8  Nor does it appear defendant could have successfully argued otherwise.
Generally, “[o]nce the trial court has entered judgment, it is without power to grant
reconsideration [, and] [t]he fact that a motion for reconsideration may have been pending
when judgment was entered does not restore this power to the trial court.” (APRI Ins. Co.
S.A. v. Superior Court (1999) 76 Cal.App.4th 176, 182.)

                                              9
respect to the trial court’s decision to construe and determine her postjudgment motion as

a motion for reconsideration.

      In light of this record, the postjudgment order of April 20, 2021, is, in substance

and effect, an order denying reconsideration.

      2. An Order Denying Reconsideration Is Not Appealable

      “The majority of courts addressing the issue have concluded an order denying a

motion for reconsideration is not appealable, even when based on new facts or law.

[Citations.] ‘These courts have concluded that orders denying reconsideration are not

appealable because “Section 904.1 of the Code of Civil Procedure does not authorize

appeals from such orders, and to hold otherwise would permit, in effect, two appeals for

every appealable decision and promote the manipulation of the time allowed for an

appeal.” ’ ” (Powell v. County of Orange (2011) 197 Cal.App.4th 1573, 1576-1577; see

Morton v. Wagner (2007) 156 Cal.App.4th 963, 968-969.) Given our conclusion that the

postjudgment order at issue in this case constitutes an order denying reconsideration, we

must also conclude that the order cannot be reviewed on direct appeal because an order

denying reconsideration is nonappealable.

B. Defendant’s Appeal Cannot Be Construed To Encompass Review of Matters Beyond

the Postjudgment Order

      We acknowledge that defendant’s notice of appeal in this case is ambiguous,

purporting to appeal from the default judgment dated April 28, 2021. Thus, we also

consider whether the notice of appeal can be construed as an appeal from the default

judgment, which would permit review of the trial court’s actual order denying her


                                            10
original motion to set aside the default.9 Generally, “we must liberally construe a notice

of appeal in favor of its sufficiency,” and “[a] notice of appeal shall be ‘ “liberally

construed so as to protect the right of appeal if it is reasonably clear what [the] appellant

was trying to appeal from, and where the respondent could not possibly have been misled

or prejudiced.” ’ ” (In re J.F. (2019) 39 Cal.App.5th 70, 75.) Thus, because defendant

expressly referenced the default judgment in her notice of appeal, a liberal construction of

the notice would suggest defendant was also trying to appeal from the default judgment.

However, as we explain, defendant’s notice of appeal in this case cannot be construed as

an appeal from the judgment.

       An appeal must be taken 60 days after service of notice of entry of judgment or

180 days after judgment, whichever occurs earlier. (Cal. Rules of Court,

rule 8.104(a)(1).) “The time for appealing a judgment is jurisdictional; once the deadline

expires, the appellate court has no power to entertain the appeal.” (Van Beurden Ins.

Servs. v. Customized Worldwide Weather Ins. Agency (1997) 15 Cal.4th 51, 56.) In this

case, notice of entry of judgment was served on February 3, 2021. Thus, by the time

defendant filed her notice of appeal on May 18, the time to appeal from the judgment had

already expired.

       Normally, the filing of a motion to set aside the judgment extends the time within

which to appeal from that same judgment. (In re Marriage of Eben-King & King (2000)



       9Generally, the trial court’s denial of a motion to set aside a default may be
reviewed on appeal from the judgment. (Kester Motors, Inc. v. Haddad (1952)
109 Cal.App.2d 369, 373.)

                                              11
80 Cal.App.4th 92, 108 [motion to set aside pursuant to section 473 constitutes a motion

to vacate within the meaning of court rule extending time to appeal].) However, the

extension of time expressly applies only when a party files a “valid” motion to vacate the

judgment. (Rules of Court, Rule 8.104 (a)(1).)10 In this case, the trial court determined

that defendant’s postjudgment motion was not a valid motion to set aside the judgment

but rather a motion for reconsideration that should have been brought pursuant to section

1008. Further, as we have already pointed out, defendant has not argued the trial court

erred with respect to this determination.

       Unlike a valid motion to set aside under section 473, a motion for reconsideration

does not operate to extend the time to appeal from a judgment. (Passavanti v. Williams

(1990) 225 Cal.App.3d 1602, 1607-1608 [“[A] motion for reconsideration filed after

judgment was entered will not extend the time to appeal from the judgment.”]; Ramon v.

Aero. Corp. (1996) 50 Cal.App.4th 1233, 1236 [same].) Thus, defendant’s notice of

appeal in this case cannot be construed to encompass an appeal from the default

judgment, as any such appeal would have been untimely.

C. The Appeal Must Be Dismissed

       “ ‘An appealable judgment or order is essential to appellate jurisdiction, and the

court, on its own motion, must dismiss an appeal from a nonappealable order.’ ”

(Daugherty v. City and County of San Francisco (2018) 24 Cal.App.5th 928, 942; Olson


       10  To hold otherwise would permit a party to extend the time to appeal simply by
filing any document styled as a motion to vacate or motion to set aside the judgment,
regardless of the substance of the motion, thereby permitting a party to circumvent or
manipulate the time limitations for filing an appeal.

                                            12
v. Cory (1983) 35 Cal.3d 390, 398 [court is “dutybound” to consider the question of

appellate jurisdiction on its own motion]; Olmstead v. West (1960) 177 Cal.App.2d 652,

654-655 [“[I]t is the duty of an appellate court on its own motion to dismiss an appeal

from a judgment which is not appealable.”].)

       Because defendant’s notice of appeal cannot be construed to include an appeal

from the default judgment, the scope of any appeal is limited to the postjudgment order.

However, because the postjudgment order in this case is, in substance and effect, an order

denying reconsideration, it constitutes a nonappealable order. In the absence of an

appealable judgment or order, this court is without jurisdiction to consider defendant’s

claims of error, and the appeal must be dismissed.

                                   IV. DISPOSITION

       The appeal is dismissed. Plaintiff is to recover her costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               FIELDS
                                                                                           J.
We concur:



RAMIREZ
                       P. J.



McKINSTER
                          J.




                                            13